Exhibit 99.1 HD Capital Holdings, LLC Doing Business As Money4Gold, Inc. (A Development Stage Company) Financial Statements March 31, 2008 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheet – As of March 31, 2008 2 Statement of Operations – For the Period from February 14, 2008 (Inception) to March 31, 2008 3 Statement of Changes in Members’ Equity – For the Period from February 14, 2008 (Inception) to March 31, 2008 4 Statement of Cash Flows – For the Period from February 14, 2008 (Inception) to March 31, 2008 5 Notes to Financial Statements 6 - 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: HD Capital Holdings, LLC Doing Business As Money4Gold, Inc. We have audited the accompanying balance sheet of HD Capital Holdings, LLC (a development stage company) (doing business as Money4Gold, Inc.) as of March 31, 2008, and the related statements of operations, changes in members’ equity and cash flows for the period from February 14, 2008 (inception) to March 31, 2008.
